DETAILED ACTION
Response filed on 11/10/2020 has been acknowledged and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 3-11, and 15 are amended.
Claims 2 and 12-14 are canceled.
Claims 1, 3-11, and 15-16 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejection
Applicant’s response has been fully considered. Below are applicant’s main arguments and examiner’s response to those arguments:
Applicant’s argument: “R2-166118 and R2-166870 fail to disclose or suggest: (A) "receiving, from the BS, information related to whether or not data transmission through a particular radio bearer is allowed in an RRC _INACTIVE state" and (B) "based on the information related to the data transmission through the particular radio bearer allowed in the RRC_INACTIVE state, determining that the particular radio bearer is not suspended in the RRC_INACTIVE state," as recited in amended claim 1” (Pg. 2, Par. 3 of applicant’s argument).
Examiner’s response: Examiner respectfully disagrees. The disclosures by R2-166118 and R2-166870, though not explicitly teaches the claim elements, the claim elements are implied by the disclosures. E.g. when a bearer is configured with a non-zero value of ‘x’, as discussed in the office action, the bearer is implicitly considered to be allowed.
Applicant’s argument: “R2-166870 does not disclose or suggest that when a UE receives information that data transmission through a particular radio bearer is allowed in the RRC _INACTIVE state, then the UE determines that the particular radio bearer is not suspended in the RRC _INACTIVE state, as described in amended claim 1” (Pg. 4, Par. 6 of applicant’s arguments)
Examiner’s response: Examiner respectfully disagrees. There are only two possibilities here – whether data transmission is allowed (not-suspended) or not allowed (suspended) in the RRC_INACTIVE state. This is also consistent with the disclosure in the specification of the instant application, as mentioned in the office action. Therefore it is implied that when a radio bearer is not suspended, it is allowed and vice versa.
35 U.S.C. 103 rejections are not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Small data transmission in inactive state”, R2-166118, source CATT, hereinafter “R2-166118” in view of Pelletier et al.  (US 2016/0309379 A1), hereinafter, “Pelletier”, and further in view of “UE Transmissions in New State for NR”, R2-166870, source InterDigital Communications, hereinafter “R2-166870”.
Regarding claim 1 and its dependent claims, examiner’s interpretation of ‘suspension’ of a radio bearer is as per the specification, “data transmission is allowed in the RRC_INACTIVE state, the UE may not suspend some radio bearers in which data transmission is allowed in the RRC_INACTIVE state when transitioning to the RRC_INACTIVE state”, which simply means if a bearer is suspended, no data transmission may happen through the bearer in the RRC_INACTIVE state.
R2-166118 teaches, ‘a method in which a user equipment (UE)’ (R2-166118: [Introduction] In this contribution, we analyze the feasibility and reliability of small data transmission in inactive state) ‘determines whether to suspend a radio bearer in a wireless communication system’ (R2-166118 discloses feasibility of data transmission in the inactive state which comprises method for allowing data transmission or not allowing data transmission, i.e. suspending of radio bearers). 
the method comprising: establishing a radio resource control (RRC) connection with a base station (BS)’; ‘receiving, from the BS, a RRC reconfiguration message; and ‘transmitting, to the BS, a RRC reconfiguration complete message’.
Pelletier, an analogous art teaches data transmission in inactive states, “A wireless transmit/ receive unit (WTRU) may support additional ECM and/or RRC states (e.g. inactive states) and/or transitions that may enable a WTRU to act without an RRC connection and/or with reduced latency” ([Introduction]).
Pelletier discloses, ‘establishing a radio resource control (RRC) connection with a base station (BS)’ (Fig. 9, steps 901-911); ‘receiving, from the BS, a RRC reconfiguration message’ (Fig. 9, step 912); and ‘transmitting, to the BS, a RRC reconfiguration complete message’ (Fig. 9, step 913).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Pelletier with that of R2-166118 to properly implement end-to-end WTRU-SGW connectivity, as described in Fig. 9.
R2-166118 teaches, ‘receiving, from the BS, information related to whether or not data transmission is allowed through a particular radio bearer in an RRC INACTIVE state’ (implied by the disclosure in § 3.1, Par. 3, “The UEs in inactive state could be provided with information to decide on when to transmit small data while in inactive state. The network can provide the necessary information/rule to the UE”; provision of rules in a broad sense may be interpreted as rules for data transmission as well as not transmission);
‘entering the RRC_INACTIVE state’ (implied by the disclosure in R2-166118, “In inactive state, a UE ID named inactive UE ID is used to identify UE uniquely within a RNA. The usages of inactive UE ID include: 1) NW notifies UE an inactive UE ID within RNA” (§ 2, item 2); when network notifies UE of the inactive UE ID, UE shall enter RRC_INACTIVE state); and
R2-166118 however does not expressly teach, ‘based on the information related to the data transmission through the particular radio bearer allowed in the RRC INACTIVE state, determining that the particular radio bearer is not suspended in the RRC INACTIVE state’.
R2-166870 in the same field of endeavor teaches, ‘based on the information related to the data transmission through the particular radio bearer allowed in the RRC INACTIVE state, determining that the particular radio bearer is not suspended in the RRC INACTIVE state’ (implied by the following disclosures:
Proposal 2: Value of x is non-zero.
Proposal 3: The UE in the new state can be configured with a nonzero value of x.
The disclosure that the value of x should be non-zero imply that if the value of x is non-zero, data transmission is allowed and therefore it also may imply that if a bearer is not provisioned with a value of x, or x=0, data transmission through the bearer is not allowed).

Regarding claim 3, combination of R2-166118, Pelletier and R2-166870 teaches the method of claim 1. 
Claim, ‘wherein, based on the information related to the data transmission through the particular radio bearer allowed in the RRC_INACTIVE state, a radio bearer between the UE and the BS other than the particular radio bearer is suspended in the RRC INACTIVE state’ is implied based on the disclosures by R2-166118 and R2-166870. There are only two options possible in the scenario whether a bearer is suspended or allowed for data transmission in the RRC_INACTIVE state. It has been discussed above about the condition for suspension or allowance (non-suspension). If a bearer is not allowed for data transmission, it is suspended.

Regarding claim 4, combination of R2-166118, Pelletier and R2-166870 teaches the method of claim 1. 


Regarding claim 5, combination of R2-166118, Pelletier and R2-166870 teaches the method of claim 1.
The claim ‘wherein the information is received per radio bearer’ is implied by disclosure in R2-166870, "the value x could be applicable only to specific bearers" (proposal 3), implying data transmission is allowed only for specific bearers for which nonzero x is assigned).

Regarding claim 6, combination of R2-166118, Pelletier and R2-166870 teaches the method of claim 1.
 R2-166118, Pelletier or R2-166870 however fails to expressly teach ‘wherein the information is received per a priority level related to a radio bearer’.
R2-166870 teaches signaling radio bearers (SRBs) and data radio bearers (DRBs). Radio bearers are inherently associated with priority levels, e.g. SRB1 has a higher priority than SRB2.
Disclosures by R2-166870 are related to RRC_INACTIVE state and data transmission allowed/not allowed in this state depending on a value x.
R2-166870 also discloses, “RAN2 should further study any possible improvements for specific cases e.g. small data transfers (e.g. x > 0) and/or support for services with specific QoS requirements 
A person of ordinary skill in the art could use the teaching of R2-166870 and modify it by adding a priority setting based on QoS of a radio bearer and allow or suspend the radio bearer in RRC_INACTIVE state. Motivation to use priority level as the criterion for allowing or disallowing data transmission while in RRC_INACTIVE state could be support for specific QoS requirements as discussed above.

Regarding claim 7, combination of R2-166118, Pelletier and R2-166870 teaches the method of claim 1.
R2-166870 teaches, ‘wherein the particular radio bearer includes at least one data radio bearer (DRB), and wherein the particular radio bearer includes no signaling radio bearer (SRB)’ (implied by the disclosures in Proposal 3, “the value x could be applicable only to specific bearers”; proposal 4, “The value x may be configured for specific data radio bearers (DRBs)”; claim is implied for the scenario when at least one data radio bearer is configured as allowed and no signaling radio bearer is allowed).

Regarding claim 8, combination of R2-166118, Pelletier and R2-166870 teaches the method of claim 1.
R2-166870 teaches, ‘wherein the particular radio bearer includes at least one signaling radio bearer (SRB), and wherein the particular radio bearer includes no data radio bearer (DRB)’ (implied by the disclosures in Proposal 3, “the value x could be applicable only to specific bearers”; proposal 5, “The value x may be configured for specific signalling radio bearers (SRBs)”; claim is implied for the scenario when at least one signaling radio bearer is configured as allowed and no data radio bearer is allowed).

Regarding claim 9, combination of R2-166118, Pelletier and R2-166870 teaches the method of claim 1.
Combination of R2-166118, Pelletier and R2-166870 however fails to expressly teach, ‘method further comprising: receiving a threshold value for a priority level from the BS; and determining whether or not the particular radio bearer is suspended in the RRC_INACTIVE state based on the threshold value for the priority level’.
Though R2-166118 or R2-166870 fails to teach the claim, it is obvious from the discussion above in claim 6 that modification of teaching of R2-166870 by adding support for QoS requirements and QCI value associated with priority levels, a threshold may be configured for radio bearers to support allowance for data transmission in RRC_INACTIVE state based on the threshold value.
The motivation to use the threshold setting for priority levels and allowance of data transmission in the RRC_INACTIVE state is to allow high priority data to support delay budget, e.g.

Regarding claim 10, combination of R2-166118, Pelletier and R2-166870 teaches the method of claim 9. 
Combination of R2-166118 and R2-166870 however fails to teach, ‘wherein, based on a priority level related to the particular radio bearer that exceeds the threshold value, the UE determines that the particular radio bearer is not suspended in the RRC_INACTIVE state’.
Though R2-166118 or R2-166870 fails to teach the claim, it is obvious from the discussion above in claim 6 and claim 9, that modification of teaching of R2-166870 by adding support for QoS requirements and QCI value associated with priority levels, a threshold may be configured for radio bearers to support allowance for data transmission in RRC_INACTIVE state when the priority level exceeds the threshold value.
The motivation for modification of R2-166870 may be the same as discussed above in claim 9.

Regarding claim 11, combination of R2-166118, Pelletier and R2-166870 teaches the method of claim 9. 
The claim, ‘wherein, based on a priority level related to the particular radio bearer that does not exceed the threshold value, the UE determines that the particular radio bearer is not suspended in the RRC_INACTIVE state’ describes an action opposite to what is described in claim 10. This is all dependent on the configuration and the same logic for claim 10 may be used to come up with the claimed invention.

Claim  15 is for an apparatus implementing method of claim 1 and therefore is a change in category compared to claim 1. Claim is rejected based on rejection of claim 1.

Regarding claim 16, combination of R2-166118, Pelletier and R2-166870 teaches the method of claim 1.
R2-166118 discloses communication between user equipment and gNB (See § 3.1) and therefore it may be concluded R2-166118 teaches, ‘wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE’.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TS 23.203 standard formalizes ‘Policy control (e.g. gating control, QoS control, QoS signalling, etc.)’ ([Introduction]), and is relevant to current application where QoS based policy control is discussed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                 

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462